Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 11-25 are currently pending.

Response to Amendment
The amendment filed March 16, 2022 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 24, 2022. 
Claims 11-25 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 11-15, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1). 
Regarding claim 11, Huard teaches (Fig. 1-2): A tire conveyor for transport devices of a cableway system (para. 0011), the tire conveyor (10) comprising: a plurality of tires (11) arranged along a track (10); a drivetrain (ST) for driving said tires (para. 0013), said drivetrain (ST) having at least one drive pulley and at least one drive device (belts and pulleys; para. 0013); a guide (annotated Fig. 1 below) disposed along said track (10), at least in some sections thereof; and at least one measurement device (16), said at least one measurement device (16) being displaceably mounted on said guide (through test carriage 14; claim 6).
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Regarding claim 12, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said drive pulley is a belt pulley and said drive device is a belt (para. 0013).
Regarding claim 13, Huard and Trantina teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is mounted for automatic displacement (test carriage 14 is mounted for displacement along the transfer path through the tire wheels 11; claim 6). 
Regarding claim 14, Huard and Trantina teach the elements of claim 13 as stated above. Huard further teaches (Fig. 1-2): measurement device (16) is automatically displaceable by a cable pull engaging on said measurement device or by a drive (through drivetrain ST) arranged on said measurement device (16) (Fig. 1). 
Regarding claim 15, Huard and Trantina teach the elements of claim 11 as stated above. Huard further teaches (Fig. 1-2): said measurement device is configured to measure properties of said tires (11) (para. 0018) and/or of said drive pulleys and/or of said drive devices. 
Regarding claim 21, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): a transmission unit (processing circuit; claim 9) configured to transmit measured values detected by said measurement device (16) (claim 9).
Regarding claim 22, Huard and Trantina teach the elements of claim 11, as stated above. Huard further teaches (Fig. 1-2): said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
Huard further teaches that the at least one measuring device (16) is for measuring the compressive force exerted by the tires and thereby the inflation status of the wheels (para. 0017 and 0018), but does not explicitly teach that said measurement device (16) is configured to measure properties on the driven drivetrain and/or on the stationary drivetrain. 
However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 
Regarding claim 25, Huard teaches (Fig. 1-2): A method for measuring a property of a tire conveyor (10) in a cableway system (para. 0011), wherein the tire conveyor (10) has tires (11), which are arranged along a track (10), and the drivetrain (ST) has at least one drive pulley and at least one drive device (para. 0013), the method comprising: providing a guide (annotated Fig. 1 below) disposed along the track (10), at least in some sections thereof; and displacing at least one measurement device (16) for measuring the property of the tire conveyor (10) along the guide (annotated Fig. 1 below).

However, Trantina teaches (Fig. 3): at least one measuring device (television cameras, infrared detectors, radiation detectors, sound detectors, or vibration detectors; para. 0023) for measuring a property of a drivetrain (5), or of a component of a drivetrain (support line 2, drive belt 17, and pulley 18) (para. 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to use various measuring devices such as light or acoustic sensors on the drive train components, as taught by Trantina, to ensure that the various parameters (speed, vibration, noise, position, etc.) of the cableway system operates within a safe range. 

    PNG
    media_image1.png
    866
    742
    media_image1.png
    Greyscale


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Morittskhuber et al. (RU 2481212 C2, provided with translation).
 Regarding claim 16, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure properties of said track and/or of the transport device. 
However, Morittskhuber et al. (RU 2481212 C2, provided with translation)  teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value. 
Regarding claim 17, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device is configured to measure geometric properties and/or vibrations. 
However, Morittskhuber et al. (RU 2481212 C2, provided with translation) teaches (Fig. 1): a cable railway system comprising a measurement device (sensor 7) configured to detect vibrations of a transport device (3) (Claim 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure the vibrations of a transport device, as taught by Morittskhuber, to ensure a safe operation of the cableway by switching off the cable car when a vibration exceeds a set value.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Chen et al. (CN 103100974 A, provided with translation).
Regarding claim 18, Huard and Trantina teach the elements of claim 11 as stated above. Huard does not explicitly teach that said measurement device comprises at least one sensor for dynamic 2D/3D profile detection.
However, Chen et al. (CN 103100974 A, provided with translation) teaches (Fig. 1-2): A honing machine detecting system, comprising a measurement device (2D laser scanner 1) connected to a sliding system (2) for fixing and moving the laser scanner (1), wherein the laser scanner is used to emit light to a track (guide rail) to obtain the shape light intercept curve of the track (claim 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Huard to include a laser sensor to measure straightness of the track, as taught by Chen, to ensure that the necessary track profile is maintained for proper transport of the cable car across the cableway. 
Regarding claim 19, Huard, Trantina, and Chen teach the elements of claim 18, as stated above. Huard does not explicitly teach that said at least one sensor is an optical sensor. However, Chen further teaches (Fig. 1-2): the at least one sensor (1) is an optical sensor (para. 0016, lines 98-101).
Regarding claim 20, Huard, Trantina, and Chen teach the elements of claim 19, as stated above. Huard does not explicitly teach an optical laser scanner. However, Chen further teaches (Fig. 1-2): said optical sensor (1) is a laser scanner (para. 0016, lines 98-101). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (EP 2110290 A2, provided with translation), in view of Trantina (US 2016/0016594 A1) and Tamisier et al. (KR 20080092291 A, provided with translation).
 Regarding claim 23, Huard and Trantina teach the elements of claim 11, as stated above. Huard further does not explicitly teach that said measurement device is pivotably mounted on said guide.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device pivotably mounted on the guide, as taught by Tamisier, to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile. 
Regarding claim 24, Huard, Trantina, and Tamisier teach the elements of claim 23, as stated above. Huard does not explicitly teach that said measurement device is mounted for automatic pivoting.  
However, Tamisier further teaches (Fig. 1-2 and 5-6): A measurement device (10) with a sensor (11) for detecting the presence of a rope (12), wherein the measurement device (10) is mounted on a guide (joint plate 18) for automatic pivoting (page 2, lines 51-59). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Trantina to have the measurement device mounted for automatic pivoting on the guide, as taught by Tamisier, in order to use additional sensors to perform additional measurements (i.e. profile imaging, acoustic, vibrations, etc.) on the drivetrain components and the track profile. 

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Huard fails to disclose or suggest "a guide 16 disposed along said track 8" and no combination of the cited art would lead a person of ordinary skill in the art to such feature. A person of ordinary skill in the art would not understand the cable as a guide in the context of the 
The examiner responds that claim 1 recites the limitation “a guide disposed along said track, at least in some sections thereof,” and does not require the guide to be a separate element/structure from the cable. According to Oxford Languages, a “guide” is defined as “a structure or marking which directs the motion or positioning of something.” Therefore, the annotated cable of Huard can be broadly interpreted as a “guide”, since it directs the motion and positioning of the carriage 14. 
Applicant argues that “Huard fails to disclose or suggest the claimed feature of "at least one measurement device 17 being displaceably mounted on said guide 16" and no combination of the cited art would lead a person of ordinary skill in the art to such a feature because Huard does not disclose or suggest a guide as claimed, Huard cannot have a measurement device displaceably mounted on a guide.”
The examiner responds that under the broadest reasonable interpretation, the cable of Huard can be interpreted as a “guide”. Therefore, the at least one measurement device (16) of Huard is displaceably mounted on a guide. 
Applicant argues that “Trantina does not disclose or suggest that the measuring devices can or should be used to measure a property of a drive train for tires of a tire conveyor. Trantina discloses only that the control system used to command the propulsion system of the pulley, may use a position sensing mechanism that is clearly used only to navigate the pulley and not to measure a property of the drive train (Trantina, para. [0025]). Trantina discloses a remote-controlled pulley which can be moved along a support line. The pulley comprises a platform on which devices like television cameras, infrared detectors, radiation detectors, sound detectors and vibration detectors may be installed. (Trantina, para. [0023]).”

Further, it is noted that even if propulsion system of Trantina is not being interpreted as the drivetrain, Huard’s wheel is a component of the drivetrain. Therefore, Huard’s at least one measuring device (16) is for measuring a property of a component of the drivetrain as required by the claimed limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617